Title: To James Madison from James Leander Cathcart, 24 July 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 9.
						Sir
						Leghorn July 24th: 1803
					
					At this moment I mean only to acknowledge the receipt of Yours of the 9th: of April enclosed with two 


letters from the President to the Bey of Tunis the one of the 14th: & the other of the 22nd: of April the 


Commission for Tunis was not enclosed probably left out by mistake, & to inform you that I immediately took 


passage onboard a greek Polacca bound to Corfú whose master has agreed to land me at Malta where I no 


doubt will find some of our ships of war & will proceed to execute the Presidents orders with an alacrity 


proportionable to the means furnish’d me.  I have endeavor’d to negociate funds for the purposebut find it difficult 


to procure cash for bills upon government & I am not furnish’d with a credit else where.  None has yet offer’d 


to accept them for less than twelve ⅌Cent which will induce me to only draw for sufficient to facilitate a 


negotiation with Tripoli which is absolutely necessary as that Bashaw prefers a sum comparatively smaller on the 


moment an agreement is made to a much larger gratuity payable at a distant period.
					I sail tomorrow God willing upon a mission not very congenial to my feelings, but the President may 


depend upon my punctually obeying my instructions however mortifying to my own pride & sense of national 


dignity; but government are the proper & best judges of the steps necessary to be taken to promote the 


welfare of the community in general & I bend to imperious necessity, but not without a sigh!  I long ere now 


expected to see Tripoli prostrate at our feet.  One small effort would have establish’d our national character with 


that Regency for a century better than a million sterling, but for want of energy & a spirit of enterprize we 


bring our humiliations to the Bashaws foot stool.  I have the honor to subscribe myself with the greatest respect 


& esteem, Sir Yr. most Hble & Obnt. Servt.
					
						James Lear: Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
